Citation Nr: 0913486	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim for service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
has been received, and, if so, entitlement to service 
connection for a psychiatric disorder to include PTSD.

2.  Entitlement to service connection for Alzheimer's 
disease.

3.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a fracture, left 
great toe.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right fifth metacarpal, major 
hand.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1986 decision, the RO denied service 
connection for a psychiatric disorder to include PTSD.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's April 1986 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim for service connection a psychiatric 
disorder to include PTSD, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not have a current diagnosis of 
Alzheimer's disease.  

4.  The Veteran's post-operative residuals of a fracture, 
left great toe, are not indicative of a severe foot injury.

5.  The Veteran's residuals of a fracture of the right fifth 
metacarpal, major hand, are not manifested by ankylosis of 
the wrist.


CONCLUSIONS OF LAW

1.  The RO's April 1986 rating decision that denied service 
connection for a psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 
C.F.R. § 3.156 (2008).

2.  New and material evidence has been received since the 
RO's April 1986 rating decision; thus, the claim for service 
connection for a psychiatric disorder, to include PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).

3.  Alzheimer's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The schedular criteria for an evaluation in excess of 20 
percent for post-operative residuals of a fracture, left 
great toe, have not been met.  38 U.S.C.A. § 1155 (West 2002 
& West Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

5.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a fracture of the right fifth 
metacarpal, major hand, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & West Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215, 5227, 5230 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims files.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise, in part, from the denial of an 
application to reopen a claim for service connection for 
PTSD, as well as a claim for service connection for 
Alzheimer's disease and claims for a rating in excess of 20 
percent for residuals of a great toe fracture and 10 percent 
for residuals of a right fifth metacarpal fracture.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new and material 
evidence.  The Board notes that the August 2005 letter fully 
addressed the Court's Kent directives.  Further, as the 
Veteran's new and material evidence claim is being granted to 
the extent that it is reopened, any deficiencies with regard 
to VCAA for that claim is harmless and non-prejudicial.  

A letter dated in August 2005 also satisfied the duty to 
notify provisions with regard to the Veteran's other claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that  
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening on the claimant's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board notes that the elements in the recent holding in 
Vazquez-Flores have either been met or that any error is not 
prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO sent the Veteran a November 2005 letter, which 
requested that he provide evidence describing how his service 
connected disabilities had worsened.  In addition, the 
Veteran was questioned about the effect that these 
disabilities had on his employment and daily life during the 
course of the October 2005 VA examinations, performed in 
association with this claim.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the Veteran during those interviews show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the Veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, supra.  

As to the second element, the Board notes that the Veteran is 
service connected for residuals of fractures of the wrist and 
foot.  As will be discussed below, the Veteran's disabilities 
are rated under Diagnostic Codes 5284 and 5215.  There is no 
single measurement or test that is required to establish a 
higher rating for any claimed disability.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  See 
id.  The Board finds that no more specific notice is required 
of VA and that any error in not providing the rating criteria 
is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
provided such notice in the August 2005 letter.  The Board 
finds that the third element of Vazquez-Flores is satisfied.  
See id.  

As to the fourth element, the August 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The Veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in 
September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  Records and reports from the 
Social Security Administration (SSA) are also of record.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

Regarding the Veteran's increased rating claims, the RO 
provided the Veteran VA examinations in October 2005.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The October 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

Regarding the issue of service connection for Alzheimer's 
disease, the Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether 
Alzheimer's disease is related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, the Veteran has presented no 
competent evidence of an in-service injury or disease or a 
current diagnosis of Alzheimer's disease.  In light of these 
findings, the first, second, and third prongs of McLendon 
have not been met.  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted, as 
there is no competent evidence of a current disability, or 
that such disability is related to the Veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

In summary, the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the Veteran to 
render a decision at this time.  

II. New and Material Evidence

In an April 1986 decision, the RO denied service connection 
for a psychiatric disorder, to include PTSD, because the 
Veteran's record did not contain a diagnosis of PTSD.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's April 1986 rating 
decision is final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In April 2007, a VA outpatient report noted that the Veteran 
had a current diagnosis of PTSD, and that he was currently 
taking psychiatric medication for this disorder. 

As such, the aforementioned evidence is new, in that it was 
not previously submitted to agency decisionmakers prior to 
the April 1986 rating decision.  Further, the evidence is 
material, in that by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  The aforementioned 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and the evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, new and material evidence has been received since 
the RO's April 1986 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2008).

Accordingly, the veteran's claim will be remanded to the RO 
for further development and adjudication on the merits.  If 
the claim remains denied, a supplemental statement of the 
case will be provided to the Veteran and his representative. 
After the Veteran has had an adequate opportunity to respond, 
the appeal will be returned to the Board for appellate 
review.



III. Service Connection

In this case, the Veteran claimed that he suffers from 
Alzheimer's disease, and that this disorder is the result of 
his period of active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this instance, the Veteran's service treatment records, to 
include his separation examination, do not contain any 
diagnosis of Alzheimer's disease.  See VA Standard Form 88, 
June 8, 1965.  At that time, the examiner noted that the 
Veteran's psychiatric examination was "Normal."  See id.  
In fact, the Veteran's record does not contain a current 
diagnosis of Alzheimer's disease at any time.  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

As per the Veteran's formal appeal, he contends that he was 
diagnosed with Alzheimer's disease by an examiner at the 
Huntington, West Virginia VA Medical Center (VAMC), and 
prescribed medication for that disability.  However, as noted 
above, the Veteran's records do not contain such a diagnosis.  
A statement from the Veteran's spouse, dated October 2005, 
noted that the Veteran needs constant supervision as a result 
of his Alzheimer's disease.

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  Here, the Board does not find that the Veteran or 
his wife are competent to render a diagnosis of Alzheimer's 
disease, as neither has been shown competent to do so.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, their 
statements offered in support of his claims are not competent 
medical evidence and do not serve to establish a medical 
diagnosis.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

As such, the Board attaches the most probative value to the 
negative service treatment records, and the lack of a 
diagnosis of Alzheimer's disease within the Veteran's 
treatment records.  In fact, one of the last VA outpatient 
reports of record, dated August 1, 2007, noted a diagnosis of 
major depressive disorder and alcoholic dementia.  However, a 
diagnosis of Alzheimer's disease was not proffered at that 
time.

In sum, the Veteran's record is silent as to a current 
diagnosis for Alzheimer's disease.  Therefore, the Veteran's 
claim must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claim, and it must be denied.

IV. Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a5 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is non-compensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Post-operative residuals of a fracture, left great toe

The Veteran is currently service connected for post-operative 
residuals of a fracture, left great toe, rated at 20 percent 
disabling.  Pursuant to Diagnostic Code 5284, a 20 percent 
rating is warranted for a moderately severe foot injury.  A 
30 percent rating is warranted for a severe foot injury.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  With actual 
loss of use of the foot, a 40 percent rating is assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2008).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating under 
Diagnostic Code 5284, the Board must evaluate the evidence of 
record and reach a decision that is equitable and just.  See 
38 C.F.R. § 4.6 (2008)

The Veteran was afforded a VA examination in October 2005 to 
assess his level of disability.  At that time, pain was 
noted, as well as abnormal motion, locking, weakness, limited 
motion, and stiffness.  Instability was not reported.  The 
Veteran employed the use of a cane to aid in walking.  No 
flare-ups were reported.  It was noted that the left great 
toe had good dorsiflexion, and a loss of plantar flexion.  
There was some tenderness to palpation.  There was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance.  X-rays detailed surgical changes with 
orthopedic wire, as well as degenerative and hypertrophic 
changes in the metatarsophalangeal joint.  A fusion of the 
interphalangeal joint was observed.  The Veteran was 
diagnosed with degenerative and post-surgical changes with no 
acute bony abnormalities.  Malunion was not shown.  The 
Veteran attributed his difficulty walking to a right hip 
replacement, but noted that  long walking or exercise caused 
discomfort in his service-connected great toe.

The Veteran's VA outpatient records note intermittent reports 
of treatment for this disability.  However, the Veteran's 
record is silent for objective evidence showing a greater 
degree of limitation or disability than that identified in 
October 2005.

While the Veteran's condition is clearly not asymptomatic, it 
is not analogous to a severe foot injury.  The Veteran stated 
that his difficulty in ambulation was predominantly due to a 
hip replacement.  Discomfort was noted, as locking, weakness, 
and limited motion, however the joint was stable and 
dorsiflexion was good.  Accordingly, because a severe 
disability has not been demonstrated, a disability rating in 
excess of 20 percent, as per Diagnostic Code 5284, must be 
denied.  

As tarsal malunion or non-union was not demonstrated, the 
Veteran is not entitled to a higher rating under Diagnostic 
Code 5283.  Further, although x-ray evidence notes the 
Veteran has degenerative arthritis of the affected joint, the 
Veteran is already rated under Diagnostic Code 5284 at 20 
percent.  Because degenerative arthritis has already been 
taken into account in the Veteran's current rating, a 
separate rating under Diagnostic Code 5003 is not for 
application.

Residuals of a fracture of the right fifth metacarpal, major 
hand

The Veteran is currently service connected for residuals of a 
fracture of the right fifth metacarpal, and he is seeking a 
disability rating in excess of 10 percent for his disability.

In October 2005, a VA Compensation and Pension examination of 
the Veteran was conducted.  At that time, neither deformity 
or instability was noted.  The Veteran reported pain, but no 
effusion, stiffness, or weakness.  There were no episodes of 
dislocation, subluxation, or locking.  The examiner noted 
that the Veteran's disability did not hinder his range of 
motion.  Dorsiflexion was from 0 to 50 degrees, with no loss 
of motion on repetitive use.  Palmer flexion was from 0 to 70 
degrees, with no loss of motion on repetitive use.  X-ray 
evidence noted mild degenerative changes involving the 
carpals, though these changes were slightly more pronounced 
on the left than the right.  The Veteran was diagnosed with a 
focal degenerative change with no acute bony abnormality.  

The Veteran's VA outpatient records note intermittent reports 
of treatment for this disability.  However, the Veteran's 
record is silent for objective evidence showing a greater 
degree of limitation or disability than that identified in 
October 2005.

The Veteran's service-connected wrist disability is rated 
under Diagnostic Code 5215 for limitation of motion of the 
wrist.  A 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215 (2008).

Under Diagnostic Code 5227, a non-compensable evaluation is 
awarded for ankylosis of the little finger, whether it is 
favorable or unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2008).  Regarding limitation of motion of the 
little finger, Diagnostic Code 5230 provides a non-
compensable rating for any degree of limitation of motion of 
the little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2008).  Therefore, a rating in excess of 10 percent is 
not available under either Diagnostic Code applicable to the 
fifth finger.

As the evidence does not support the assignment of even the 
current 10 percent disability rating for the Veteran's 
service-connected right wrist disability, under Diagnostic 
Code 5215, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the Veteran's right wrist under these criteria.  A 10 percent 
disability rating is the only rating assignable under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Disability ratings from 30 to 50 percent are assignable for 
ankylosis of the major wrist under Diagnostic Code 5214.  See 
38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2008).  However, 
there is no evidence of record showing any ankylosis of the 
wrist.  Further, although x-ray evidence notes the Veteran 
has degenerative arthritis of the affected joint, Veteran is 
already rated under Diagnostic Code 5215 at 10 percent, the 
maximum rating available.  Because degenerative arthritis has 
already been taken into account in the Veteran's current 
rating, a separate rating under Diagnostic Code 5003 is not 
for application.

Accordingly, a disability rating in excess of 10 percent must 
be denied.

Conclusion

The Board acknowledges the Veteran's statements that his 
disabilities result in significant pain and are worse than 
currently evaluated.  While the Veteran is competent to 
report that he has pain in these areas, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  The 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disabilities.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997); and DeLuca.  Evidence shows that the 
Veteran has some limitation of motion of the wrist and foot, 
taking into account pain on motion.  As such, limited motion 
results in a certain level of functional loss.  However, 
there is a lack of objective medical evidence showing that 
the Veteran suffers any additional measurable functional loss 
and/or limitation of motion during flare-ups or with use, 
above and beyond the limitation already considered, for 
either disability. 

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either disability.  The 
rating criteria are not inadequate.  Higher ratings are 
available for a foot injury and for limitation of the wrist, 
but the Veteran simply does not meet those criteria.  
Therefore, the Board finds no basis for further action on 
this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for either disability.  
In determining whether higher ratings are warranted for 
service-connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 20 percent for post-operative 
residuals of a fracture of the left great toe, or a rating in 
excess of 10 percent for residuals of a fracture of the right 
fifth metacarpal, major hand.  


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for Alzheimer's disease is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for post-operative residuals of a fracture, left great toe, 
is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right fifth metacarpal, major hand, is 
denied.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

As the Veteran's claim has been reopened, the claim for 
entitlement to service connection for PTSD should be 
adjudicated, on the merits, by the RO. If the Veteran's claim 
remains denied, a supplemental statement of the case should 
be provided to him and his representative. After he has had 
an adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

The claim for service connection should be 
adjudicated on the merits. If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative. After the 
Veteran has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


